DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-36 of U.S. Application No. 16/721,516 filed on 12/19/2019 have been examined.
New ADS filed on 05/04/2022 has been entered and fully considered.
Claims 1-36 are pending in Instant Application.

Remarks
Regarding ADS: Previous Application Data Sheet (ADS) filed 12/19/2019 stated that the instant application was Provisional, however it should have stated Non-Provisional. New ADS filed 05/04/2022 has been corrected to reflect the change. New ADS has been reviewed and approved on 06/01/2022.   


Allowable Subject Matter
Claims 1-36 are allowed over the prior art of record.
The closest prior art of record is Anderson et al. [USPGPub 2014/0297116], hereinafter referred to as Anderson and Fowe [USPGPub 2016/0054135], hereinafter referred to as Fowe.
As per claims 1, 13, and 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining, based on the plurality of navigable points, a navigable surface boundary corresponding to a physical area that lies outside the road such that a vehicle may safely navigate within the physical area; storing an updated HD map of the road overlaid with a projection of the navigable surface boundary; and causing a vehicle to perform one or more driving operations based on the navigable surface boundary included in the updated HD map data.
Claims 2-12 depend from claim 1, claims 14-24 depend from claim 13, and claims 26-36 depend from claim 25 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662